CIACCIO, Judge.
Relator has been sentenced to six months imprisonment for contempt of court. Relator was present for trial on September 30, 1986, at which time the felony charges against him were nolle pressed. He returned to court on October 29, 1986 for trial on a misdemeanor charge but left the courtroom before the trial took place. The misdemeanor charge was nolle pressed on August 21, 1987.
However, the trial judge had issued an alias capias as a result of the defendant’s failure to remain in court for the October 29,1986 trial and the defendant was arrested by virtue of said capias on February 11, 1988 and sentenced for direct contempt of court on February 12, 1988, apparently under the provision of La.C.Cr.P. art. 21(5).
On February 24,1988 relator appeared in court, with counsel, on his motion to reconsider the contempt rule and sentence. The transcript of that hearing reflects relator’s explanation for his absence from the courtroom on October 29,1986 and other extenuating circumstances, together with an apology for his behavior. The trial judge refused to reconsider the she months sentence.
Although relator was guilty of direct contempt of court, his actions were not of such a disruptive nature as to justify the imposition of the maximum sentence.
Our review of contempt sentences in other cases, together with the particular facts of this case, compel us to find that the sentence imposed was excessive.
Accordingly, we order that the contempt sentence be reduced from six months to thirty days, with credit for time served from February 12th, 1988.
WRIT GRANTED.